FILED
                              NOT FOR PUBLICATION
                                                                             APR 04 2018
                       UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


ALFRED R. SOSA,                                   No. 15-15284

                 Plaintiff-Appellant,             D.C. No. 3:12-cv-00283-WHO

 v.
                                                  MEMORANDUM*
M. C. SAYRE; et al.,

                 Defendants-Appellees.


                     Appeal from the United States District Court
                         for the Northern District of California
                  William Horsley Orrick III, District Judge, Presiding

                                Submitted April 2, 2018**

Before:       THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.


      Alfred Sosa, a California state prisoner, appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42

U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
retaliation, and denial of access to the courts. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s legal rulings on exhaustion.

Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We affirm.

      The district court properly dismissed Sosa’s deliberate indifference claim

and properly granted summary judgment on Sosa’s retaliation and access-to-court

claims against defendant Torrance because Sosa did not properly exhaust his

administrative remedies, and he did not show that administrative remedies were

effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(“[P]roper exhaustion of administrative remedies . . . means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on

the merits).” (emphasis in original) (citation and internal quotation marks

omitted)); Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010) (finding grievance

regarding medical treatment “would not have sufficed to exhaust . . . claim . . . for

improper screening of his administrative appeals”); see also Ross v. Blake, 136 S.

Ct. 1850, 1859-60 (2016) (outlining circumstances when administrative remedies

are unavailable).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).


                                            2                                    15-15284
      We reject as unsupported Sosa’s contentions regarding alleged

misrepresentations, discovery requests, and reconsideration.

      In light of this disposition, we do not consider the merits of Sosa’s claims.

      AFFIRMED.




                                          3                                    15-15284